UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of Date of Report (Date of earliest event reported): January 7, 2010 PepperBall Technologies, Inc. (Exact name of registrant as specified in charter) Colorado 001-32566 20-1978398 (State or other jurisdiction of incorporation) (Commission File Number) (IRS Employer Identification No.) 6142 Nancy Ridge Drive, Suite 101 San Diego, CA 92121 (Address of principal executive offices) Registrant’s telephone number, including area code: (858) 638-0236 None (Former name or former address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: o Written communications pursuant to Rule 425 under the Securities Act (17 CFR o Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) o Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) o Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 8.01Other Events Asset Purchase
